Citation Nr: 0327232	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 decision of the Honolulu, Hawaii, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied service connection for bilateral hearing loss and 
tinnitus.  


REMAND

The veteran maintains that his current hearing loss and 
tinnitus are attributable to acoustic trauma sustained in 
service.  He says that, for several months during service, he 
spent a considerable amount of time guarding top secret 
material on air transport cargo planes, where he was exposed 
for 10 to 14 hours at a time to the high pitched sounds of a 
huge generator that was hooked up to the planes.  

In support of his contention that he suffers from noise-
induced hearing loss and tinnitus, the veteran named several 
service comrades with whom he was stationed and presumably 
have knowledge of his service duties and experiences.  
Further, his representative notes that service personnel 
records describing the veteran's duties in service might shed 
further light on his contentions about noise exposure.  There 
is no indication from the record that an attempt has been 
made to secure statements from the named service comrades or 
to obtain service personnel records.  VA's duty to assist 
includes obtaining and developing available facts and 
evidence to support a veteran's claim.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's June 28, 2001, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 60 days (i.e., until August 28, 2001) from the mailing of 
that letter to provide additional evidence in support of his 
claims.  But in a letter later received on July 6, 2001, the 
veteran informed the RO that he had read and understood the 
RO's June 28, 2001, letter and had no further evidence 
to submit.  Accordingly, his response might reasonably have 
been construed as effectively constituting a waiver of his 
right to take up to one year to respond to the RO's June 28, 
2001, letter advising him of evidence gathering procedures 
under the VCAA.  

In any event, subsequent to his letter of July 6, 2001, the 
veteran provided a statement in which he claimed treatment, 
during the early 1960's or 1970's, by an unnamed local doctor 
who reportedly informed him that he had a noise-induced 
bilateral hearing loss and tinnitus.  The RO then sent the 
veteran a second letter, dated August 31, 2001, again 
informing him of his rights in the VA claims process, and now 
stating that he had 90 days (i.e., until November 5, 2001) 
from the mailing of that letter to provide additional 
evidence in support of his claims.  The veteran provided no 
statement subsequent to the RO's second letter which can be 
taken as constituting a waiver of his right to take up to one 
year to respond to the RO's August 31, 2001, letter advising 
him of evidence gathering procedures under the VCAA.  

The second 90-day response period is invalid for the same 
reasons as the 30-day response period which was invalidated 
in the PVA case cited above.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the National Personnel 
Records Center (NPRC) and obtain the 
veteran's service personnel records.  

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
bilateral hearing loss or tinnitus since 
service.  Obtain all indicated records of 
evaluation and treatment.

3.  Have the veteran obtain statements 
from the service comrades he named 
describing in detail his military duties, 
with particular reference to any noise 
exposure he encountered in the 
performance of his duties.  

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Readjudicate the claims in light of 
any additional evidence obtained.  If any 
benefit sought on appeal is not granted, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




